Citation Nr: 1824645	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-36 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss and, if so, whether service connection should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection should be granted.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right ankle.


REPRESENTATION

Veteran represented by:	Michael J. Kelly, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

These claims come before the Board of Veterans Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The Veteran's representative submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the hearing loss and tinnitus claims.  The PTSD and right ankle claims are addressed in the remand section following the decision.


FINDING OF FACT

The Veteran's hearing loss and tinnitus are related to noise exposure during service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Previously Denied Claims

The Board will first address whether previously denied claims should be reopened.  The Veteran's claims of service connection for hearing loss and tinnitus were previously denied in a September 2009 rating decision, of which the Veteran was notified by letter later that month to his then current mailing address.  Nothing further was received by VA regarding hearing loss or tinnitus until the Veteran filed his present claim to reopen in August 2013.  Thus, because nothing was received within a year regarding the previously denied claims for service connection and the decision was not appeal, the denials became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The previous claims of service connection for bilateral hearing loss and tinnitus were denied for lack of in-service noise exposure.  Since then, the Veteran has submitted evidence showing that he was exposed to noise during basic training from gun fire.  He also testified at the Board hearing that he had two military occupational specialties (MOS)-medic and infantry-and that he has no significant sources of post-service noise exposure.  The Veteran is competent to testify as to these matters.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, the Veteran has submitted sufficient new and material evidence to reopen these previously denied claims.    See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

It is undisputed that the Veteran has hearing impairment for VA purposes, as defined in 38 C.F.R. § 3.385, and that he has tinnitus.  The Board also finds that the Veteran was exposed to loud noise during service.  He has consistently reported noise exposure during basic training.  He also noted that he had two MOSs, meaning that his duties, at least for a time, extended beyond that of a medic.  Further, the Veteran reported a noted lack of post-service noise exposure, as he worked in office settings with the developmentally disabled.  

As the current disability and in-service injury or event element of the claims have been met, the remaining question is the nexus element.  When the Veteran underwent VA examination in September 2009 in connection with his prior claims, the examiner during the September 2009 examination opined that the hearing loss and tinnitus were at least as likely as not caused by military noise exposure.  Moreover, the Veteran submitted an opinion from a private audiologist after a December 2015 audio test was conducted.  The audiologist that the Veteran's hearing loss is consistent with noise exposure.  Additionally, the audiologist noted that this type of loss is also connected with tinnitus as 70 percent of tinnitus sufferers have hearing loss and many times connected to noise damage.  

In consideration of this evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that his hearing loss and tinnitus are related to noise exposure during service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for hearing loss and tinnitus.


ORDER

New and material evidence having been received, the claim of service connection for hearing loss is reopened, and service connection for hearing loss is granted.

New and material evidence having been received, the claim of service connection for tinnitus loss is reopened, and service connection for tinnitus is granted.


REMAND

PTSD

The Veteran has a current diagnosis of PTSD.  The Veteran states that the event that triggered his PTSD was an emergency call which brought him to a horrific scene where graduates of the engineering school had crashed with a semi-trailer.  There was blood everywhere.  The Veteran cleaned one of the dead and, when transporting the body to the morgue, the body twitched.  Although his treating clinician has stated that PTSD is related to service, the Veteran's in-service stressor has not yet been verified, and the opinion itself lacks a supporting rationale. 

The Board finds that additional attempts to verify the Veteran's reported stressor are warranted.  In March 2014, the RO issued a memorandum stating that it could not verify what the Veteran saw in the morgue.  However, such minutia of the Veteran's experiences need not be, and likely cannot be, corroborated.  The focus on the event more generally would be beneficial to adjudicating the claim.  Whether there was a car accident in which service members were injured or killed around the time that the Veteran reported the incident should be researched.  

If there is sufficient supporting evidence that the stressor occurred, a medical examination is warranted to determine the connection between the Veteran's in-service stressor and his PTSD.

Right Ankle

The Veteran underwent VA examination of his right ankle in October 2013.  However, that examination report is not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59 , in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").

Accordingly, these issues are REMANDED for the following actions:

1.  Take additional steps to verify the Veteran's claimed in-service stressor by inquiring as to whether there was a car accident similar to one he described in which there were injuries or casualties at the time he states such accident occurred.  Based on the results of any verification, afford the Veteran an examination if one is warranted and obtain a medical opinion as to the etiology of the Veteran's PTSD.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right ankle disability.  

Report range of motion findings, in degrees, for the right ankle on both active and passive range of motion testing, and in weight bearing and nonweight-bearing circumstances, with measurement of the nonservice-connected left ankle as well. 

If there are flare-ups, but the examination is not conducted during one, estimate the functional loss in degrees that would occur during flares, if any. 

If this cannot be accomplished, it should be explained why.

3.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


